                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      EL DORADO DIVISION

LONNIE JACKSON                                                                         PLAINTIFF


v.                                           Case No. 1:17-cv-1017


COLUMBIA COUNTY
ROAD DEPARTMENT; and
LARRY WALLER                                                                       DEFENDANTS

                                                     ORDER

           Before the Court is Plaintiff Lonnie Jackson’s Motion to Dismiss. (ECF No. 49). Plaintiff

informs the Court that Defendants do not oppose the motion. The Court finds the matter ripe for

consideration.

           On October 14, 2018, Defendants filed a motion for summary judgment. 1 On October 30,

2018, Plaintiff filed the instant motion to dismiss, asking the Court to dismiss this case because,

after conducting discovery and reviewing Defendants’ pending summary judgment motion,

Plaintiff has determined that he cannot overcome the summary judgment motion. Although

Plaintiff does not specify what Federal Rule of Civil Procedure he moves under, the Court

construes the instant motion as a Rule 41 motion.

           Federal Rule of Civil Procedure 41 governs the dismissal of actions. An action may be

dismissed by court order at the plaintiff’s request, on terms the court considers proper. Fed. R.

Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will

be prejudiced by the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir.

2017).



1
    To date, Plaintiff has not responded to Defendants’ summary judgment motion.
       Upon consideration, the Court finds that good cause has been shown for the motion and

that no party will be prejudiced by the dismissal of this case. Accordingly, the Court finds that

Plaintiff’s motion (ECF No. 47) should be and hereby is GRANTED. Plaintiff’s case is hereby

DISMISSED.

       IT IS SO ORDERED, this 2nd day of November, 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge




                                               2
